 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   CHRISTOPHER LIPSEY, JR.,                           No. 2:17-cv-1429 AC P
12                      Plaintiff,
13          v.                                          ORDER
14   KALIL, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a request to have this action

18   transferred to the state superior court with jurisdiction over cases arising at Folsom State Prison.

19   ECF No. 17. This action was originally brought in this court and this court therefore has no

20   authority to remand or transfer it to the Sacramento County Superior Court. If plaintiff wishes to

21   voluntarily dismiss this action and file a complaint in state court, he is free to do so. This court

22   takes no position on the consequences of that course of action.

23          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to transfer this case to

24   the state superior court (ECF No. 17) is denied.

25   DATED: August 22, 2019

26

27

28
                                                        1
